In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-05-00030-CR
______________________________


JOSEPH E. DORRIS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 241st Judicial District Court
Smith County, Texas
Trial Court No. 241-1075-04


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross


MEMORANDUM OPINION

          Joseph E. Dorris has filed a motion asking this Court to dismiss the appeal.  Dorris
has personally signed the motion.  Pursuant to Tex. R. App. P. 42.2(a), we grant the
motion.
          We dismiss the appeal.       
 
                                                                           Donald R. Ross
                                                                           Justice 

Date Submitted:      March 28, 2005
Date Decided:         March 29, 2005

Do Not Publish                              

Texas Court of Criminal Appeals along with the rest of the filings in this case.  See Tex. R. App.
P. 68.3.  Any petition for discretionary review should comply with the requirements of Rule 68.4 of
the Texas Rules of Appellate Procedure. See Tex. R. App. P. 68.4.